DETAILED ACTION
This Office Action is in response to the applicant's RCE and amendment filed February 18th, 2021. In virtue of this communication, claims 1-20 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, line 10, change “ad” to --and--.  Appropriate correction is required.
Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “davg
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 11, and 19 each recite two instances of the limitation “uniform average distance”. For support for this amendment, the applicant’s representative point to paragraphs 97 and 98 and Fig. 29. It is unclear how a distance can be both a uniform distance and also an average distance. A uniform distance remains the same in all instances. An average distance is a number expressing the central or typical value in a set of distances which is calculated by dividing the sum of the values in the set by their total number. Is the average distance a uniform distance because all of the distance values are the same? Are all the distance values the same or are they all different?
With respect to Fig. 29, paragraph 97 of the applicants original disclosure states that “the average distance (davg) can be different around different LEDs, for example different colors.” “The best source for determining the meaning of a claim term is the 
Claims 2-5, 7-10, 12-18, and 20 are rejected because they do not clear up the issues of indefiniteness in claims 1, 6, 11, and 19.

Response to Amendment and Interview
During the telephonic interview held on February 12, 2021, the examiner agreed that the proposed amendment seemed to overcome the prior art of record but further search and consideration would be required. After further consideration, with respect to the limitation “uniform average distance” and the 112(b) above, the examiner no longer believes that the proposed amendment overcomes the prior art of record and the claim are rejected as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2020/0089351 A1) in view of An (US 2016/0103516 A1).

With respect to claim 1, Jeong discloses a display pixel in at least Figs. 1-9 comprising: 
a first light emitting diode (LED) (green or red LED) including a first exterior perimeter (perimeter around G or R in Fig. 8) (see Figs. 5, 8, 9, and paragraphs 75, 111, 117, 118); 
a second LED (blue LED) including a second exterior perimeter (perimeter around B in Fig. 8) (see Figs. 5, 8, 9, and paragraphs 75, 111, 117, 118); 
a passivation layer (190/TFEL) over the first LED (green or red LED) and the second LED (blue LED) (see Figs. 4, 9, and paragraphs 67, 122, 123); 
an electrically conductive touch detection layer (TSL, including TE and RE) over the passivation layer (190/TFEL), wherein the electrically conductive touch detection layer (TSL, including TE and RE) includes a first aperture (opening in TE around G or R in Fig. 8) aligned directly over the first LED (green or red LED) and a second aperture (opening in TE around B in Fig. 8) aligned directly over the second LED (blue LED) (see Figs. 4, 6-9, and paragraphs 53, 69, 86, 132-134; note the openings in the mesh-type electrodes of the touch electrodes that are aligned with the LEDs R, G, B); and
wherein there exists a first average distance between a first inner perimeter of the first aperture (opening in TE round G or R in Fig. 8) and the first exterior perimeter 
Jeong does not disclose wherein a width of the electrically conductive touch detection layer is different around the first LED and the second LED.
An discloses a display pixel in at least Figs. 1-3 and 8 wherein a width of an electrically conductive touch detection layer 41a is different around a first LED (of 251 or 252) and a second LED (of 253) (see Figs. 1-3, 8, and paragraphs 75, 76, 79; also see paragraphs 36, 37, 45, 48, 57 regarding the detection electrode 41a and emission layers 251-253).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display pixel of Jeong so that a width of the electrically conductive touch detection layer is different around the first LED and the second LED as taught by An because such a configuration may considerably decrease a hiding phenomenon of the third emission layer 253 due to a change in a viewing angle, thereby restricting a change in luminance and a color shift phenomenon (see An: paragraphs 79).

With respect to claim 3, the combination of Jeong and An discloses the display pixel of claim 1, wherein the first aperture (opening in TE around G or R in Fig. 8) is characterized by a first aperture area, and the first LED (green or red LED) is characterized by a first LED area, wherein the first aperture area is greater than the first 

With respect to claim 4, the combination of Jeong and An discloses the display pixel of claim 3, wherein the second aperture (opening in TE around B in Fig. 8) is characterized by a second aperture area, and the second LED (blue LED) is characterized by a second LED area, wherein the second aperture area is greater than the second LED area (see Jeong: Figs. 8, 9, and paragraphs 75, 117, 118, 126, 133; note in Fig. 8 that the openings in the mesh-type electrodes TE have an area greater than B). 

With respect to claim 5, the combination of Jeong and An discloses the display pixel of claim 4, wherein the first LED area and the second LED area are defined by a pixel defining layer (PDL) 180 (see Jeong: Figs. 9 and 25 and paragraphs 111, 115, 118, 133). 

With respect to claim 6, the combination of Jeong and An discloses the display pixel of claim 4, wherein the first average distance is greater than the second average distance (see Jeong: Fig. 8 and 9 and paragraphs 117, 118; note in Fig. 8 that the distance between the perimeter of G or R and TE is greater than the distance between the perimeter of B and TE). 



With respect to claim 8, the combination of Jeong and An discloses the display pixel of claim 6, wherein the electrically conductive touch detective layer (TSL, including TE and RE) is coupled with a touch controller 400 (see Jeong: Figs. 1, 2, 6-8, and paragraphs 58, 83). 

With respect to claim 9, the combination of Jeong and An discloses the display pixel of claim 8, wherein the touch controller 400 is coupled with a common electrode layer 173 on the first LED (green or red LED) and the second LED (blue LED) (see Jeong: Figs. 1, 2, 5, 6-9, and paragraphs 58, 61, 83, 111, 116, 119; note that both 400 and 173 are at least coupled to the substrate/100). 

With respect to claim 10, the combination of Jeong and An discloses the display pixel of claim 6, wherein the electrically conductive touch detection layer (TSL, including TE and RE) is a metal layer (see Jeong: Figs. 4, 6-9, and paragraphs 126, 128, 134).

With respect to claim 11, Jeong discloses a computer system in at least Figs. 1-9 including: 
a display driver 200 (see Figs. 1, 2, 5, and paragraphs 43, 49, 54, 55); 

a touch screen 100 coupled with the display driver 200 and the touch controller 400 (see Figs. 1, 2, 4, and paragraphs 43, 53, 54, 58), the touch screen 100 comprising: 
a first array of first light emitting diode (LEDs) (green LEDs), each first LED including a first exterior perimeter (perimeter around G in Fig. 8) (see Figs. 5, 8, 9, and paragraphs 75, 111, 117, 118); 
a second array of second LEDs (blue LEDs), each second LED including a second exterior perimeter (perimeter around B in Fig. 8) (see Figs. 5, 8, 9, and paragraphs 75, 111, 117, 118; 
wherein the first LEDs (green LEDs) and the second LEDs (glue LEDs) are each designed for a different color emission (see Figs. 5, 8, 9, and paragraphs 75, 111, 117, 118); 
a passivation layer (190/TFEL) over the first array of first LEDs (green LEDs) and the second array of second LEDs (blue LEDs) (see Figs. 4, 9, and paragraphs 67, 122, 123); and 
an electrically conductive touch detection layer (TSL, including TE and RE) over the passivation layer (190/TFEL), wherein the electrically conductive touch detection layer (TSL, including TE and RE) includes: a first array of first apertures (opening in TE around G in Fig. 8) aligned directly over the first array of first LEDs (green LEDs) and a second array of second apertures (opening in TE around B in Fig. 8) aligned directly over the second array of second LEDs (blue LEDs) (see Figs. 4, 6-9, and paragraphs 53, 69, 86, 132-134; note the openings in the mesh-type electrodes of the touch electrodes that are aligned with the LEDs G and B); and

Jeong does not disclose wherein a width of the electrically conductive touch detection layer is different around the first array of first LEDs and the second array of second LEDs.
An discloses a display pixel in at least Figs. 1-3 and 8 wherein a width of an electrically conductive touch detection layer 41a is different around a first array of LEDs (of 251 or 252) and a second array of LEDs (of 253) (see Figs. 1-3, 8, and paragraphs 75, 76, 79; also see paragraphs 36, 37, 45, 48, 57 regarding the detection electrode 41a and emission layers 251-253).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display pixel of Jeong so that a width of the electrically conductive touch detection layer is different around the first array of LEDs and the second array of LEDs as taught by An because such a configuration may considerably decrease a hiding phenomenon of the third emission layer 253 due to a change in a viewing angle, thereby restricting a change in luminance and a color shift phenomenon (see An: paragraphs 79).



With respect to claim 13, the combination of Jeong and An discloses the computer system of claim 11, wherein the electrically conductive touch detection layer (TSL, including TE and RE) is a metal layer (see Jeong: Figs. 4, 6-9, and paragraphs 126, 128, 134). 

With respect to claim 14, the combination of Jeong and An discloses the computer system of claim 11, wherein the touch screen 100 further comprises a sense interface TP1 coupled with the electrically conductive touch detection layer (TSL, including TE and RE) (see Jeong: Figs. 4, 6, and paragraphs 53, 83, 86). 



With respect to claim 16, the combination of Jeong and An discloses the computer system of claim 15, wherein the drive interface TP2 of the touch controller 400 is coupled with a common electrode layer 173 on at least a portion of the first array of first LEDs (green LEDs) and at least a portion of the second array of second LEDs (blue LEDs) (see Jeong: Figs. 1, 2, 5, 6-9, and paragraphs 58, 61, 83, 111, 116, 119; note that both 400 and 173 are at least coupled to the substrate/100)

With respect to claim 18, the combination of Jeong and An discloses the computer system of claim 14: wherein each of the first apertures (opening in TE around G in Fig. 8) is characterized by a first aperture area, and each of the first LEDs (green LEDs) is characterized by a first LED area, wherein the first aperture area is greater than the first LED area; and wherein the each of the second apertures (opening in TE around B in Fig. 8) is characterized by a second aperture area, and each of the second LEDs (blue LEDs) is characterized by a second LED area, wherein the second aperture area is greater than the second LED area (see Jeong: Figs. 8, 9, and paragraphs 75, 

With respect to claim 19, the combination of Jeong and An discloses the computer system of claim 18, wherein the first average distance is greater than the second average distance (see Jeong: Fig. 8 and 9 and paragraphs 117, 118; note in Fig. 8 that the distance between the perimeter of G or R and TE is greater than the distance between the perimeter of B and TE). 

With respect to claim 20, the combination of Jeong and An discloses the computer system of claim 19, wherein each second LED (blue LEDs) is a blue emitting LED, and each first LED (green LEDs) is a green emitting LED or a red emitting LED (see Jeong: Figs. 5, 8, 9, and paragraphs 75, 111, 117, 118). 

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2020/0089351 A1) in view of An (US 2016/0103516 A1) as applied to claims 1 and 14 respectively above, and further in view of Lee et al. (US 2019/0121474 A1; hereinafter Lee).

With respect to claim 2, the combination of Jeong and An discloses the display pixel of claim 1, wherein the electrically conductive touch detection layer (TSL, including TE and RE) is separated from the first LED (green or red LED/170) and the second LED (blue LED/170) by a distance (see Jeong: Figs. 8, 9 and paragraphs 122-125). 

Lee discloses a display pixel in at least Figs. 18 wherein an electrically conductive touch detection layer (TE) is separated from a first LED (green LED) and a second LED (blue LED) by a distance of less than 25 microns (see Fig. 18 and paragraphs 87-89, 164, 165).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrically conductive touch detection layer of Jeong and An would be separated from the first LED and the second LED by a distance of less than 25 microns as taught by Lee because by such a configuration it is possible to prevent a deterioration in touch sensitivity due to parasitic capacitance (see Lee: paragraph 165).

With respect to claim 17, the combination of Jeong and An discloses the computer system of claim 14, wherein the electrically conductive touch detection layer (TSL, including TE and RE) is separated from the first array of first LEDs (green LEDs) and the second array of second LEDs (blue LEDs/170) by a distance (see Jeong: Figs. 8, 9 and paragraphs 122-125)
The combination does not explicitly disclose wherein this distance less than 25 microns. 
Lee discloses a computer system in at least Figs. 1 and 18 wherein an electrically conductive touch detection layer (TE) is separated from a first array of LEDs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrically conductive touch detection layer of Jeong and An would be separated from the first LED and the second LED by a distance of less than 25 microns as taught by Lee because by such a configuration it is possible to prevent a deterioration in touch sensitivity due to parasitic capacitance (see Lee: paragraph 165).

Response to Arguments
Applicant's arguments filed February 18th, 2021 have been fully considered but they are not persuasive.
In the response, the applicant argues that one of ordinary skill in the art would not have been motivated upon review of the cited references (Jeong et al., An, and Lee et al) to arrive at each and every feature of amended independent claims 1 and 11.
In response to applicant’s argument that there is no motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to 
On page 7 of the response, the applicant argues that “An describes a touch detection layer 41a with different widths (W) around different LEDs, with different distances from the LEDs. As shown in FIGS. 8-9 and the related description, An advocates different distances d5>d4>d3>d2>d1.” 
In view of the 112(b) rejection above, the first average distance is understood to be greater than the second average distance. An teaches in Fig. 8 and paragraphs 77 and 78 the relationships d3>d2>d1 and d13>d12>d11. The average distance between 251 and 41a is (d2+d1+d11+d11)/4; the average distance between 252 and 41a is (d1+d3+d12+d12)/4; and the average distance between 253 and 41a is (d3+d2+d13+d13)/4. Based on these relationships, the average distance between 251 or 252 and 41a is greater than the average distance between 253 and 41a. The same analysis can be applied to Fig. 9 of An.
The claims remain rejected as outlined above.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829     

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829